Christina P. v Hunter (2019 NY Slip Op 04607)





Christina P. v Hunter


2019 NY Slip Op 04607


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


708 CA 19-00199

[*1]CHRISTINA P. AND CHRISTINA P., FOR THE BENEFIT OF ARIANA P., PLAINTIFF-APPELLANT,
vCORY HUNTER, ET AL., DEFENDANTS, GERTRUDE GIFFORD, LLC, AND RESURGENT PROPERTIES, LLC, DEFENDANTS-RESPONDENTS. 


STANLEY LAW OFFICE, SYRACUSE (ROBERT A. QUATTROCCI OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
SANTACROSE & FRARY, ALBANY (JUSTIN P. HARMON OF COUNSEL), FOR DEFENDANT-RESPONDENT GERTRUDE GIFFORD, LLC.

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered September 14, 2018. The order, insofar as appealed from, granted the motion of defendant Gertrude Gifford, LLC for summary judgment dismissing the complaint against it. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court